Citation Nr: 1402144	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for acute promyelocytic leukemia (APL), to include as due to in-service herbicide exposure, or other chemical exposure to include benzene.   


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972, including service in Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which reopened and denied service connection for APL.

In July 2013, the Veteran testified at a Videoconference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

Historically, by rating action in March 2009, service connection for acute myelocytic leukemia (AML) was denied.  (Acute promyelocytic leukemia (APL) is a form of AML).  Because the AML diagnosis was considered in the prior decision, the claim is adjudicated on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The RO has also adjudicated the Veteran's claim on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran has been diagnosed as having APL.  At his hearing the Veteran reported in-service exposure to benzene as a result of cleaning his hands with gasoline.  He submitted literature indicating that APL had been linked to benzene exposure.  VA's duty to get an examination is triggered.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following actions:

1.  Request a VA medical opinion, preferably a physician with expertise in oncology or hematology, with respect to the relationship of the Veteran's claimed APL and service. 

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA opinion report should indicate that this has been accomplished. 

The examiner should specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that APL is the result of the Veteran's exposure to herbicides or benzene.  In answering this question, the examiner should assume the credibility of the Veteran's reports of exposure to gasoline and benzene during in service, to include cleaning his hands in gasoline to remove grease and oil residue.

In providing these opinions, the examiner should specifically address the Veteran's contentions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner should provide reasons for the opinions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA medical opinion to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.

4.  If the claim remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


